Citation Nr: 0015682	
Decision Date: 06/14/00    Archive Date: 06/22/00

DOCKET NO.  99-03 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for schizophrenia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1978 to 
November 1981, and subsequently served in the Naval Reserves 
for an undetermined period.  

This matter arises from a November 1998 rating decision 
rendered by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas, which denied the veteran's claim 
to reopen a previously denied claim for service connection 
for schizophrenia.  The veteran filed a timely appeal, and 
the case has been referred to the Board of Veterans' Appeals 
(Board) for disposition.  

As a preliminary matter, the Board observes that the veteran 
had originally appealed the finding that new and material 
evidence had not been submitted to reopen claims for service 
connection for hematuria and for a personality disorder.  
However, in a statement submitted in May 1999, the veteran 
expressed his desire to withdraw those issues from 
consideration.  See 38 C.F.R. § 20.204(b)(1999).  
Accordingly, the Board will limit its review of the veteran's 
appeal to the issue stated on the cover page of this 
decision.  


FINDINGS OF FACT

1.  A January 1998 decision by the Board denied the veteran's 
attempt to reopen a previously denied claim for service 
connection for schizophrenia.  

2.  The evidence submitted since the Board's January 1998 
decision, when considered alone or in conjunction with all of 
the evidence of record, does not bear substantially on the 
issue under consideration, in that it is cumulative of 
evidence previously submitted and considered, and is not by 
itself, or in conjunction with evidence previously submitted 
so significant that it must be considered in order to fairly 
decide the merits of the veteran's claim for service 
connection.  


CONCLUSIONS OF LAW

1.  The January 1998 decision by the Board with regard to the 
veteran's claim of entitlement to service connection for 
schizophrenia is final.  38 U.S.C.A. § 7104(b) (West 1991); 
38 C.F.R. § 20.1100 (1999).  

2.  The evidence received with respect to the veteran's claim 
for service connection for schizophrenia is not new and 
material, and the veteran's claim for service connection for 
schizophrenia has not been reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's initial claim for service connection for 
schizophrenia was initially considered on the merits and 
denied by a August 1984 rating decision.  The veteran made 
numerous attempts to reopen the denied claim since that time.  
Ultimately, by a January 1998 decision, the Board determined 
that he had failed to submit new and material evidence 
sufficient to reopen his claim for service connection, and 
that benefit remained denied.  That decision hence became 
final.  As such, the claim may only be reopened if new and 
material evidence is submitted.  See 38 U.S.C.A. §§ 5108, 
7104 (West 1991); 38 C.F.R. § 3.156(a) (1999).  

In June 1998, the veteran attempted to reopen the previously 
denied claim for service connection for paranoid 
schizophrenia.  By a rating decision of November 1998, the RO 
determined that he had failed to submit new and material 
evidence, and his claim was again denied.  This appeal 
followed.  

The United States Court of Appeals for Veterans Claims 
(Court) has set forth a three-part analysis to be applied 
when a claim to reopen has been presented.  See Elkins v. 
West, 12 Vet. App. 209 (1999); and Winters v. West, 12 Vet. 
App. 203 (1999).  The first step is to determine whether the 
claimant has presented new and material evidence under 
38 C.F.R. § 3.156(a) to reopen the prior claim.  If so, the 
second step requires a determination of whether the claim is 
well grounded pursuant to 38 U.S.C.A. § 5107(a) (West 1991).  
If the claim is not well grounded, the adjudication process 
must halt, despite reopening, because a claim that is not 
well grounded cannot be allowed.  See Winters, supra.  If the 
claim is well grounded, then the VA must ensure that the duty 
to assist has been fulfilled before proceeding to the third 
step, an adjudication on the merits of the claim.  Id.  

In determining whether new and material evidence has been 
presented, "new" evidence is that which has not been 
previously submitted to agency decision-makers, and is 
neither cumulative nor redundant.  See 38 C.F.R. § 3.156(a); 
see generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
"Material" evidence is that which bears directly or 
substantially on the specific matter under consideration, and 
which by itself, or in conjunction with evidence previously 
submitted, is so significant that it must be considered in 
order to fairly decide the merits of that claim.  Id.  

The evidence considered by the Board in reaching its January 
1998 decision, in which it determined that new and material 
evidence had not been submitted to reopen the previously 
denied claim for service connection for schizophrenia, 
consisted of the veteran's service medical records, clinical 
treatment records dating from December 1982 through October 
1996, Naval Reserve Medical Board findings, and personal 
statements made by the veteran in support of his claim.  The 
veteran's service medical records dating from his period of 
active duty are negative for any indication of a psychiatric 
disorder, to include schizophrenia.  However, Naval Reserve 
treatment and medical screening records dating from May 1983, 
some two years following the veteran's discharge from active 
duty, show that he was incoherent and unable to understand or 
respond to simple questions.  A medical board action dated in 
March 1985 determined that the veteran was not fit for active 
or reserve duty due to chronic schizophrenia.  The veteran 
was subsequently discharged from the Naval Reserves.  

Post-service clinical treatment records dating from April 
1983 through October 1996 show that the veteran was treated 
for chronic schizophrenia throughout this period.  These 
records show that the veteran was seen on an inpatient basis 
on several occasions, and that he was deemed to be 
effectively unemployable, although he did participate in 
incentive therapy activities.  There was no indication or 
medical opinion that the veteran's schizophrenia had been 
incurred in service.  

In his personal statements, the veteran appears to have 
contended that he believed his paranoid schizophrenia began 
in service, when he began to work excessively while serving 
on board the U.S.S. Forrestal.  However, his clinical 
treatment records failed to show a diagnosis of a psychiatric 
disorder during his active service or within any presumptive 
period thereafter.  The clinical treatment records he 
submitted at the time of the January 1998 Board decision were 
determined to have been cumulative of evidence previously 
submitted, and while showing the presence of a current 
schizophrenia disability with ongoing treatment, they failed 
to show service incurrence.  

In June 1998, the veteran attempted to reopen his claim for 
service connection for paranoid schizophrenia.  Evidence 
associated with his claims file in connection with his claim 
to reopen consists of clinical treatment records dating from 
June 1997 through July 1998, numerous personal statements 
made in support of his claim, and a transcript of personal 
hearing testimony given at the RO before a Hearing Officer.  
The clinical treatment records only reflect ongoing treatment 
for the veteran's diagnosed schizophrenia, and do not contain 
any medical opinion or other suggestion that such disorder 
was incurred in or aggravated by service.  In his personal 
statements, the veteran reiterated his previous contentions 
that his schizophrenia actually began during service due to 
compulsive overwork while stationed on board the U.S.S. 
Forrestal.  

At his personal hearing, the veteran testified that while 
serving in the Navy, during his second cruise he was deployed 
to the Mediterranean Sea during the Libyan missile crisis.  
He stated that he began working 12 hours per day, seven days 
per week, and that he believed that such overwork caused the 
onset of his schizophrenia.  The veteran testified that 
during this period, he would continue working beyond his 
normal shift when other crewmembers would engage in 
recreational activities.  He stated that he did not seek 
treatment until two years following his separation from 
service.  The veteran indicated that he was in the Reserves 
during that period.  The veteran expressed his belief that he 
first sought treatment at some point in 1982 at the Waco 
VAMC.  He indicated that he had sought treatment after being 
found unfit for duty in the Reserves.  According to the 
veteran, he had attempted to return to active duty status 
when he was found to be unfit for duty.  Later in his 
testimony, the veteran conceded that he was unsure of the 
actual date he first sought treatment, and acknowledged that 
it was likely in April 1983 at the Waco VAMC.  

The Board has evaluated the evidence submitted by the 
veteran, and finds that no "new" and "material" evidence 
with respect to his claim for service connection for 
schizophrenia has been submitted.  The January 1998 Board 
decision was based on medical evidence which showed the first 
diagnosis of a psychiatric disorder some two years following 
the veteran's discharge from service, and while the clinical 
treatment records showed a current disability, they also did 
not show service incurrence.  Therefore, it was determined 
that new and material evidence to reopen the previously 
denied claim had not been submitted.  

The evidence submitted in support of the veteran's current 
claim to reopen is likewise duplicative and cumulative of 
evidence previously submitted.  The clinical treatment 
records show that he has a serious disability with respect to 
his schizophrenia, that he is not likely to be employable in 
the near future, and that the veteran will likely require 
ongoing regular treatment for the schizophrenia.  However, as 
with evidence previously submitted and considered, these 
records fail to show that the veteran's diagnosed 
schizophrenia was either incurred or aggravated by his active 
service.  Therefore, the Board finds that the evidence 
submitted since January 1998, including the veteran's 
statements and hearing testimony, does not add anything of 
significance to the evidence that was previously considered.  
The evidence submitted since January 1998 is therefore 
cumulative, and does not bear directly or substantially upon 
the matter under consideration.  Further, it is not so 
significant that it must be considered in order to fairly and 
fully decide the merits of the veteran's claim.  

The Board has also considered the veteran's contentions and 
testimony that his diagnosed schizophrenia was incurred in 
service.  However, lay statements and testimony by the 
veteran in that regard do not constitute medical evidence.  
As a lay person, lacking in medical training and expertise, 
the veteran is not competent to address an issue requiring an 
expert medical opinion, to include medical diagnoses or 
opinions as to medical etiology.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Because the evidence submitted since January 
1998 is not such that it can be said to be "new and 
material," the veteran's claim may not be reopened and 
remains denied.  


ORDER

New and material evidence not having been submitted to reopen 
the claim, service connection for schizophrenia remains 
denied.  



		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals



 

